UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1323



HENRY T. SANDERS,

                                              Plaintiff - Appellant,

          versus


STATE OF MARYLAND; PRINCE GEORGE’S COMMUNITY
COLLEGE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messite, District Judge.
(CA-04-175-PJM)


Submitted:   July 15, 2004                  Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Henry T. Sanders appeals the district court’s order

summarily dismissing his complaint.     We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court. See Sanders v. Maryland, No.

CA-04-175-PJM (D. Md. Feb. 24, 2004).      We deny all of Sanders’

pending motions, including his motions for oral argument, vacation,

dismissal, a stay, and a response.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -